      Case 2:21-cr-00168-JFC Document 27 Filed 04/21/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                             CLERK OF COURT

UNITED STATES OF AMERICA
                                     Plaintiff,
v.                                                     Case No.: 2:21−cr−00168−JFC
                                                       Judge Joy Flowers Conti
FELIPE RAMOS, et al.
                                     Defendant.



                         NOTICE OF ARRAIGNMENT


PLEASE TAKE NOTICE OF THE FOLLOWING:
   NOTICE OF ARRAIGNMENT as to *FELIPE RAMOS, RUBEN DAVID
APELLANIZ−FIGUEROA*. Arraignment set for 4/27/2021 at 02:00 PM in Video
Conference before Magistrate Judge Maureen P. Kelly. (ma)

                          Joseph F. Weis, Jr. U. S. Courthouse
                                    700 Grant Street
                                 Pittsburgh, PA 15219

April 21, 2021


                                                                 s/ Joshua C. Lewis, Clerk
                                                          s/ Michael Ayoob, Deputy Clerk


NOTICE: YOU ARE HEREBY NOTIFIED THAT PRIOR AUTHORIZATION
SHOULD BE OBTAINED FROM THE COURT FOR INVESTIGATIVE, EXPERT OR
OTHER SERVICES PURSUANT TO THE CRIMINAL JUSTICE ACT, 18 U.S.C.
SECTION 3006(E)(2) AND AUTHORIZATION MUST BE OBTAINED IF THE
SERVICES WILL EXCEED THE STATUTORY MAXIMUM.
